 Case 1:20-cv-00613-LPS Document 27 Filed 03/25/21 Page 1 of 4 PageID #: 696




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

THOMSON REUTERS ENTERPRISE                     )
CENTRE GMBH and WEST PUBLISHING                )
CORPORATION,                                   )
                                               )
                      Plaintiffs,              )
                                               )
       v.                                      )     C.A. No. 20-613 (LPS)
                                               )
ROSS INTELLIGENCE INC.,                        )
                                               )
                      Defendant.               )

                       PLAINTIFFS’ MOTION TO DISMISS
            DEFENDANT’S ANTITRUST AND STATE LAW COUNTERCLAIMS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Plaintiffs Thomson Reuters

Enterprise Centre GmBH and West Publishing Corporation respectfully move the Court to

dismiss with prejudice Defendant ROSS Intelligence Inc.’s Sherman Act and state law unfair

competition counterclaims. D.I. 24 (Counts 6-9). The grounds for this motion are set forth more

fully in the accompanying brief.


                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Michael J. Flynn

                                                   Jack B. Blumenfeld (#1014)
                                                   Michael J. Flynn (#5333)
                                                   1201 North Market Street
OF COUNSEL:                                        P.O. Box 1347
                                                   Wilmington, DE 19899
Dale M. Cendali                                    (302) 658-9200
Joshua L. Simmons                                  jblumenfeld@mnat.com
Eric A. Loverro                                    mflynn@mnat.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue                               Attorneys for Plaintiffs Thomson Reuters
New York, NY 10022                                 Enterprise Center GmbH and West Publishing
(212) 446-4800                                     Corporation
 Case 1:20-cv-00613-LPS Document 27 Filed 03/25/21 Page 2 of 4 PageID #: 697




Daniel E. Laytin
Christa C. Cottrell
Cameron Ginder
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, IL 60654
(312) 862-2000

March 25, 2021




                                      2
 Case 1:20-cv-00613-LPS Document 27 Filed 03/25/21 Page 3 of 4 PageID #: 698




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

THOMSON REUTERS ENTERPRISE                   )
CENTRE GMBH and WEST PUBLISHING              )
CORPORATION,                                 )
                                             )
                      Plaintiffs,            )
                                             )
         v.                                  )   C.A. No. 20-613 (LPS)
                                             )
ROSS INTELLIGENCE INC.,                      )
                                             )
                      Defendant.             )


         [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO DISMISS
           DEFENDANT’S ANTITRUST AND STATE LAW COUNTERCLAIMS

         The Court, having reviewed and considered Plaintiffs’ Motion to Dismiss and the

responsive filings, finds that the Motion should be granted.      Accordingly, it is hereby

ORDERED, ADJUDGED, AND DECREED that the Motion is GRANTED and Defendant’s

Sherman Act and state law counterclaims (Counts VI through IX) are DISMISSED WITH

PREJUDICE.



Dated:
                                                 United States District Judge
                                                 District of Delaware
 Case 1:20-cv-00613-LPS Document 27 Filed 03/25/21 Page 4 of 4 PageID #: 699




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on March 25,

2021, upon the following in the manner indicated:

David E. Moore, Esquire                                                VIA ELECTRONIC MAIL
Stephanie E. O’Byrne, Esquire
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6th Floor
1313 North Market Street
Wilmington, DE 19801
Attorneys for Defendant

Joshua M. Rychlinski, Esquire                                          VIA ELECTRONIC MAIL
Mark A. Klapow, Esquire
Lisa Kimmel, Esquire
CROWELL & MORING LLP
1001 Pennsylvania Avenue NW
Washington, DC 20004
Attorneys for Defendant

Gabriel M. Ramsey, Esquire                                             VIA ELECTRONIC MAIL
Kayvan M. Ghaffari, Esquire
Jacob Canter, Esquire
CROWELL & MORING LLP
3 Embarcadero Center, 26th Floor
San Francisco, CA 94111
Attorneys for Defendant


                                            /s/ Michael J. Flynn
                                            __________________________
                                            Michael J. Flynn (#5333)
